                 Case 19-12239-CSS             Doc 136        Filed 11/14/19        Page 1 of 6



                        IN THE UNITED STATES BANKRUPTCY COURT

                                 FOR THE DISTRICT OF DELAWARE


Iii 12:                                                          ~   r'h~~~~r 1 1


HIGHLAND CAPITAL MANAGEMENT,L.P.,1                               ~   Case No. 19-12239(CSS)

                                    Debtor.                      ~   Re:Docket No. 73



          O~ID~R ESTABLISHING PROCEDURES FOIL INTERIM COMPENSATION
               AND R~IMI3URSEMENT OF EXPENSES OF PROFESSIONALS

                 Upon the motion (the "Motion")2 of the above-captioned debtor and debtor in

possession (the "Debtor") for the entry of an order (this "Order"), authorizing the Debtor to

establish procedures for interim compensation and ~•eimbursement of expenses for professionals

and official committee members, as more fully set forth in the Motion; and the Court having

found that the Court has jurisdiction to consider the Motion; and due and proffer notice ofthe

Motion having been provided, and it appearing that no other or further notice need be provided;

and the Court having reviewed the Motion and having determined that the legal and factual bases

set forth in the Motion establish good and just cause for the relief granted herein; afid upon all

the proceedings had before the Court and after due deliberation and sufficient cause appearing

therefor,

                  IT IS HEREBY ORDERED THAT:

                              The Motion is GRANTED.




                                                                                                 s and service
 The Debtor's last four digits of its taxpayer identification number are (6725). The headquarter
address for the above-captioned Debtor is 300    Crescent Court, Suite 700, Dallas, TX 75201.
                                                                                                     in the Motion,
2 Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them


DOCS ll~:225660.4 36027/001
                 Case 19-12239-CSS           Doc 136     Filed 11/14/19     Page 2 of 6




                2.       Except as may otherwise be provided in an order of this Court authorizing

the retention of specific Professionals, all Prafessionals in this chapter 11 ease retained by the

Debtor or any statutorily appointed committee may seek interim payment of compensation and

reimbursement of expenses in accordance with the following procedures (collectively, the

"Compensation Procedures"):

                 a.      On or before the 25th day of each calendar rnonth, or as soon as
                         practicable thereafter (but not earlier than the 15th day of each calendar
                         month), each Professional may file an application (a "Monthly Fee
                         Application") with the Court for interim approval and allowance of
                         compensation for services rendered and reimbursement of expenses
                         incurred during any preceding month or months, and serve a copy of such
                         Monthly Fee Application by first class mail on each of the following
                         parties (collectively, the "Notice Parties"):

                                  i.      the Debtor, Highland Capital Management, L.P., 300
                                          Crescent Court, Suite 700, Dallas, TX 75201, Attn: Isaac
                                          Leventon, Esq.(ileventon@highlandcapital.com);

                                 ii.      counsel to the Debtor, Pachulski Stang Ziehl &Jones LLP,
                                          919 N. Market Street, 17th Floor, Wilmington, DE 19801,
                                          Attn.: James E. O'Neill, Esq.(joneill@pszjlaw.com) and
                                          Pachulski Stang Ziehl &Jones LLP, 10100 Santa Monica
                                          Blvd., 13th Floor, Attn: Jeffrey N. Pomerantz, Esq.
                                          (jpomerantz@pszjlaw.com);

                                 iii.     counsel to the Committee, Sidley Austin LLP,787 Seventh
                                          Avenue, New York, NY 10019, Attn: Jessica Boelter, Esq.
                                          (jboelter@sidley.com) and Sidley Austin LLP, One South
                                          Dearborn Street, Chicago, IL 60603, Attn: Bojan Guzina
                                          (bguzina@sidley.com) and Young Conaway Stargatt &
                                          Taylor, LLP, Rodney Square, 1000 N. King Street,
                                          Wilmington, DE 19801, Attn: Michael R. Nestor, Esq.
                                          (mnestor@ycst.com); and

                                 iv.       the Office of the United States Trustee, 844 King Street,
                                           Suite 2207 Lockbox 35, Wilmington, DE 19801, Attn.:
                                           Jane Leamy, Esq.(Jane.M.Lea~ny@usdoj.gov).

                  b.         Any Professional that fails to file a Monthly Fee Application for a
                             particular month or months may subsequently submit a consolidated
                             Monthly Fee Application including any prior month or months. All
                             Monthly Fee Applications shall comply with the Bankruptcy Code, the
                             Bankruptcy Rules, applicable Third Circuit law, and Local Rule 2016-2.




 DOCS DE225660.4 36027/001                             2
                Case 19-12239-CSS               Doc 136        Filed 11/14/19         Page 3 of 6



                         Each Notice Party will have 21 days after service of a Monthly Fee
                         Application to review the request (the "Review.Period"). If any Notice
                         Party wishes to object to a Professional's Monthly Fee Application, the
                         objecting party shall serve a written notice(a "Notice of Objection"} so
                         that it is received by the end of the Review Period by the applicable
                         Professional and each of the Notice Parties. A Notice of Objection shall
                                                                                               ~  4    .F
                             r    ~   ~                      t 1     1_ 7
                         Sep IO2'~11 L11e ~TeC1Se T1~ltUY'C Ol tt1~ uv~EVtl~ii aii~ t~'i~ nT3iviil2~ O~ ii ,S allu
                         expenses at issue.

                d.       Upon the expiration of the Review Period, if a Notice of Objection has not
                         been served with respect to a Monthly Fee Application, a Professional
                         may file a certificate of no objection with the Court with respect to the
                         unopposed portion of the fees and expenses requested in their Monthly
                         Fee Application (each, a "CNO"). After a CNO is filed, the Debtor is
                         authorized to pay the Professional an amount equal to 80% of the fees and
                         100% of the expenses requested in the applicable Monthly Fee
                         Application (the "Maximum Monthly Payment"). If a Notice of Objection
                         was timely received and remains unresolved, the Debtor is authorized to
                         pay the Professional an amount(the "Reduced Monthl~Pavment") equal
                         to the lesser of(i) the Maximum Monthly Payment and (ii) 80% ofthe
                         fees and 100% of the expenses not subject to a Notice of Objection.

                 e.      If a Notice of Objection is timely served in response to a Monthly Fee
                         Application, the objecting party and the Professional shall attempt to
                         resolve the objection on a consensual basis. If and to the extent that the
                         parties reach an agreement, the Debtor shall promptly pay 80% of the
                         agreed-upon fees and 100% of the agreed-upon expenses, to the extent not
                         already included in a Reduced Monthly Payment(an "Incremental
                         Resolution Payment"). If, however, the parties are unable to reach a
                         complete resolution of the objection within ten days after service of the
                         Notice of Objection, the objecting party shall file their objection (the
                         "Objection") with the Court within three business days after such ten-day
                         period and serve such Objection on the respective Professional and each of
                         the Notice Parties. Thereafter, the Professional may either (i) file with the
                         Court a response to the Objection, together with a request for payment of
                         the difference, if any, between(A)the Maximum Monthly Payment and
                         (B)the Reduced Monthly Payment and any Incremental Resolution
                         Payment made to the affected Professional (the "Incremental Amount") or
                         (ii) forego payment of the Incremental AYnount until the next interim or
                         final fee application hearing, at which time the Court will consider the
                          Objection, if requested by the parties.

                 f.          At three-month intervals or such other intervals convenient to the Court
                             (the "Interim Fee Period"), each of the Professionals may file with the
                             Court and serve on the Notice Parties a request(an "Interim Fee
                             Application Request")for interim Court approval and allowance of the
                             payment of compensation acid reimbursement of expenses sought by such
                             Professional in their Monthly Fee Applications, including any holdbacks,
                             filed during the Interim Fee Period, pursuant to section 331 ofthe
                             Bankruptcy Code. The Interim Fee Application Request must include a
                              brief description identifying the following:

                                   v.        the Monthly Fee Applications that are the subject ofthe
                                             request;


DOCS D~:225660.4 36027/001
                Case 19-12239-CSS              Doc 136         Filed 11/14/19        Page 4 of 6



                                vi.       the amount of fees and expenses requested;

                               vii.       the amount of fees and expenses paid to date or subject to
                                          an Objection;

                               viii.       the deadline for parties to file objections (the "Additional
                                           ,~                  ,_ T _.         r         i:.,              ~     ,a
                                           V ~eCllOI1S ~ `lc7 `Li1C tlilEriii3 rEC 1-~~~iit,utivil iZ~~li2S~; aT'iu


                                ix.        any other information requested by the Court or required by
                                           the Local Rules.

                g.      Objections, if any, to the Interim Fee Application Requests shall be filed
                        and served upon the Professional that filed the Interim Fee Application
                        and the other Notice Parties so as to be received on or before 4:00 p.m.
                        prevailing Eastern Time on the 21St day (or the next business day if such
                        day is not a business day)following service of the applicable Interim Fee
                        Application Request.

                h.      The Debtor will request that the Court schedule a hearing on the Interim
                        Fee Application Requests at least once every six months. The Debtor,
                        however, may request that a hearing be held every three months or at such
                        other intervals as the Court deems appropriate. If no Objections are
                        pending and no Additional Objections are timely filed, the Court may
                        grant an Interim Fee Application Request without a hearing.

                i.          The first Interim Fee Period will cover the month in which the Petition
                            Date occurs and the two full months immediately following such month.
                            Thus, as applicable to this chapter 11 case, the first Interim Fee Period will
                            cover the Petition Date through December 31, 2019.

                            The pendency of an Objection to payment of compensation or
                            reimbursement of expenses will not disqualify a Professional from the
                            future payment of compensation or reimbursement of expenses under the
                            Interim Compensation Procedures.

                k.          Neither (i) the payment of or the failure to pay, in whole or in part, interim
                            compensation and/or the reimbursement of or the failure to reimburse, in
                            whole or in part, expenses under the Interim Compensation Procedures nor
                            (ii) the filing of or failure to file an Objection will bind any party in
                            interest.or the Cou~~t with respect to the final allowance of applications for
                            payment of compensation and reimbursement of expenses of
                            Professionals. All fees and expenses paid to Professionals under the
                            Interim Compensation Procedures are subject to disgorgement until final
                            allowance by the Court.


                            Each member of any appointed committee is permitted to submit

statements of expenses incurred in the performance of the duties of the committee (excluding

third-party counsel expenses of individual committee members) with supporting vouchers to



DOCS DE225660.4 36027/001                                  4
                  Case 19-12239-CSS              Doc 136       Filed 11/14/19   Page 5 of 6




committee counsel, which counsel shall collect and submit the committee member's request for

yeirizbursement in accordance with the Compensation Procedures. Appro~~al of the

Compensation Procedures, however, will not authorize payment of such expenses io the extent

that such payment is not authorized under the Bankruptcy Code,the Bankruptcy Rules, Local

Rules, or the practice of this Court.

                  4.        Approval of the Compensation Procedures does not authorize payment of

such expenses to the extent that such payment is not authorized under the Bankruptcy Code, the

Bankruptcy Rules, Local Rules, or the practice of this Court.

                            The Professionals shall be required to serve the Interim Fee Applications

and the Final Fee Applications only on the Notice Parties, and all other parties that have filed a

request for special notice with the Clerk of this Court pursuant to Bankruptcy Rule 2002 shall be

entitled to receive only notice of hearings on the Interim Fee Applications and Final Fee

Applications.

                   6.           In each Interim Fee Application and Final Fee Application, all attorneys

(collectively, the "Attorneys") who have been or are hereafter retained pursuant to sections 327,

363, or 1103 of the Bankruptcy Code, unless such Attorney is an ordinary course professional,

shall apply for compensation for professional services rendered and reimbursement of expenses

incurred in connection with the Debtor's Chapter 11 case in compliance with sections 330 and

331 of the Bankruptcy Code and applicable provisions of the Bankruptcy Rules, Local Rules,

 and any other applicable procedures and orders of the Court.




 ROCS llE:225660.4 36027/001.                              5
                 Case 19-12239-CSS              Doc 136       Filed 11/14/19   Page 6 of 6




                 7.       All notices given in accordance with the Compensation Procedures as set

forth herein shall be deemed sufficient and adequate notice and in full compliancy with the

applicable provisions of the t~ankruptcy Lode, i~anicrupTcy ituies, and Local ~cuies.

                          The Debtor shall include all payments made to Professionals in

accordance with the Compensation Procedures in their monthly operating report(s), identifying

the amount paid to each of the Professionals.

                 9.       Notice of the Motion as provided therein shall be deemed good and

sufficient notice as such motion and the requirements of Bankruptcy Rule 6004(a) and the Local

Bankruptcy Rules are satisfied by such notice.

                  10.         The Debtor is authorized to take all actions necessary to effectuate the

relief granted pursuant to this Order in accordance with the Motion.

                  11.         The Court retains exclusive jurisdiction with respect to all matters arising

from or related to the implementation of this Order.




           Dated: November 14th, 2019
                                                       CHRISTOPHER S. SONTCHI
           Wilmington, Delaware
                                                       UNITED STATES BANKRUPTCY JUDGE
 DOCS D~:225660.4 36027/001                               6
